I should like to begin by congratulating the 
President on his election to the high office he 
has been asked to fill at this session of the 
General Assembly. His contribution as President 
of this forum will undoubtedly be invaluable in 
achieving the success we hope for in the tasks 
with which we have been entrusted, especially in 
the fulfillment of the principles and purpose of 
the Charter.
233.	My country would also like to greet, 
through him, the friendly nation of Hungary, with 
which we have a very close and productive 
relationship.
234.	Nor can I omit to take this opportunity 
to recall the outstanding performance of Mr. 
Kittani of Iraq, and to reaffirm our appreciation 
of the ability and effectiveness with which he 
carried out his task at a particularly difficult 
session of the General Assembly.
235.	Finally, before I reach the substance of 
my statement, I should like, as Minister for 
Foreign Affairs of a Latin American country, to 
greet most warmly the first Latin American 
Secretary-General, Mr. Javier Perez de Cuellar, 
to whom my country is deeply indebted for his 
earnest efforts during the South Atlantic crisis 
to reach a solution to the conflict.
236.	This year my country had to deal with a 
grave international crisis rooted in the fact 
that even today, on the eve of the twenty-first 
century, there remain forms of colonial 
domination in the world, despite the efforts of 
the Organization and of the overwhelming majority 
of its Member States to eradicate them. The 
crisis to which I am referring, which resumed in 
an armed confrontation between Argentina and the 
United Kingdom, would not have taken place had 
colonialism and its vestiges been completely 
eliminated from the face of the earth.
237.	The conflict which took place in the 
South Atlantic, comprising the Malvinas Islands, 
South Georgia and the South Sandwich Islands, 
shows that there is as yet no end to the efforts 
of the United Kingdom to cling to its colonial 
possessions and to maintain its privileges, 
something possible only in an international state 
of affairs which is based on the existence of 
unequal relations, supported in the main by the 
crude domination of force.
238.	The Government of the United Kingdom has 
attempted to obscure the very clear rights of the 
Republic of Argentina to claim territories of 
which it was divested by force; but the General 
Assembly is well aware of the historical 
background of the matter and the stubborn British 
attempts to distort it have come to naught.
239.	Existing cartographic proofs offered by 
maps of that time demonstrate that the Malvinas 
Islands were discovered by Spanish navigators in 
the first half of the sixteenth century. Then, 
since the beginning of the seventeenth century, 
they were explored by French navigators until 
1764, when Louis de Bougainville established the 
Port Louis settlement, now Soledad Island, a 
situation which gave rise to a Spanish protest 
and a subsequent recognition by France of the 
sover¬eignty of Spain over these territories. In 
1766 Port Egmont was established in the islet of 
Trinidad, the only territory occupied by the 
British in the Malvinas Islands, from which they 
were also expelled by the Buenos Aires Government 
on 10 June 1770.
240.	Subsequently secret diplomatic 
negotiations led to the precarious restitution of 
those settlements to the British on condition 
that at a later date they would have to withdraw 
from them definitively, a commit¬ment which the 
United Kingdom fulfilled in 1774. Since then the 
United Kingdom virtually forgot all about the 
islands until it took them by force in 1833.
241.	In the period between 1767 and 1810, a 
year when Argentina started on its road to 
independence, the Malvinas were administered by 
20 governors appointed by the Spanish Crown. The 
Republic of Argentina, having become independent 
from Spain, then succeeded Spain in all its 
rights, including the rights of sovereignty over 
the islands which belonged to Spain. By virtue of 
this, until 1833, the administra¬tion of the 
Malvinas was exercised by six Argentinean 
governors, under whose government my country had 
the peaceful and exclusive occupation of the 
archi¬pelago, without any discussion by the 
European powers of our claims, titles and rights 
to these territo¬ries. What must be emphasized, 
because it is a decisive point, is that the 
United Kingdom in 1825 recognized that the 
Republic of Argentina was a sovereign State, and 
at that time entered into a treaty of friendship, 
trade and navigation with Argentina and did not 
then voice any reservation with regard to its 
alleged rights over the Malvinas Islands or any 
other adjacent terri¬tories. This most clearly 
demonstrates that the United Kingdom was aware of 
the fact that it had absolutely no right over the 
Malvinas Islands and archipelago, whose 
sovereignty it questions today.
242.	On 3 January 1833, eight year^ after 
Argentina was recognized as a sovereign State, 
and after the signing of the treaty of 
friendship, trade and naviga¬tion, British troops 
occupied the islands by force, bringing down the 
Argentinean flag, expelling Argentinean 
authorities and Argentinean citizens, residents 
of the area and forcing them to go to Montevideo. 
The Argentinean population was thus completely 
replaced by a British military garrison.
243.	On 15 and 22 January of that same year, 
the Government of Argentina sent a protest to the 
Charge d'affaires of Great Britain in Buenos 
Aires, and on 17 June the Argentine Minister, Don 
Manuel Moreno, voiced the most energetic protest 
in London. Thus began an uninterrupted series of 
Argentinean protests against the British 
occupation and in all cases these were 
arbitrarily rejected by the Government of the 
United Kingdom.
244.	The Republic of Argentina never agreed to 
the British occupation, nor did it ever give up 
its sover¬eign rights over the territory of which 
it was divested by force. All this is more than 
enough to show the inequity of any claims of 
acquisition by the United Kingdom.
245.	Let the Assembly compare the historic and 
con¬sistent stand of my country with the silence 
of Great Britain in 1825 and its ominous 
aggression of 1833.
246.	Let us come back now to our times. 
Following the creation of the United Nations the 
treatment in the Organization of the item of 
decolonization brought with it the adoption of 
the well-known General Assem¬bly resolution 1514 
(XV), which deals with decoloniza¬tion, as well 
as resolutions 2065 (XX) and 3160 (XXVIII) and 
31/49, which is specifically applicable to the 
case of the Malvinas.
247.	It was thus decided, first, that there 
was recog¬nition of the existence of a dispute 
over sovereignty between the Republic of 
Argentina and the United Kingdom, secondly, an 
invitation to those Govern¬ments to continue 
forthwith negotiations to achieve a peaceful 
solution of the matter, bearing in mind the 
provisions and objectives of the Charter, as well 
as the interests—not the wishes—of the population 
of the islands; thirdly, the recognition of the 
efforts made by the Republic of Argentina to 
facilitate the decolonization process and to 
promote the well-being of the population of the 
islands.
248.	Starting in 1966 negotiations began 
between the two Governments but these 
negotiations did not lead to any result because 
of the indifferent attitude and dilatory tactics 
displayed by the British.
249.	Acceptance by the United Kingdom of the 
invita¬tion to negotiate on the matter of 
sovereignty, for¬mulated in resolution 2065 (XX), 
was embodied in the communications of Foreign 
Ministers Zavala Ortiz and Stewart,'3 as a result 
of the visit of the latter to Buenos Aires in 
1966. Clearly this acceptance was encouraging for 
it reflected, apparently, the beginning of a 
change in the British position, which up to that 
time had rejected all negotiations on the matter 
of sovereignty of the archipelago.
250.	Later the terms of reference of the 
negotiation were formally set out in the joint 
communique of 26 April 1977," which stated 
specifically that it would include the matter of 
sovereignty over the Malvinas Islands, South 
Georgia and the South Sandwich Islands. That 
agreement between Argentina and the United 
Kingdom was explicitly recognized in the parallel 
notes addressed in June 1979's by the Per¬manent 
Representatives of my country and of the United 
Kingdom to the Secretary-General, informing him 
that from 21 to 23 March 1979 the representatives 
of the Governments of both countries had held the 
fourth round of negotiations on the Malvinas 
Islands, South Georgia and the South Sandwich 
Islands, within the framework established in the 
aforementioned communique of 26 April 1977.
251.	Nevertheless, the obligations undertaken 
by the United Kingdom in those documents and 17 
years of negotiations failed to convince the 
Government of the United Kingdom to deal with the 
matter of sover¬eignty fully and in good faith. 
That was an arbitrary attitude which could not be 
explained in the light of the clarity of the 
commitments entered into.
252.	On the contrary, my country continued to 
demonstrate at all times its sincere resolve to 
settle the dispute. Further proof of that was the 
letters addressed to the Secretary-General in 
1971 by the Permanent Representatives of 
Argentina and the United Kingdom^ on opening up 
communications between continental Argentina and 
the archipelago, for that statement demonstrated 
in fact the declared intent of Argentina duly to 
take into account the interests of the 
inhabitants of the Malvinas.
253.	Thus the supply of fuel, the 
establishment of regular maritime and air 
services, free medical atten¬tion in hospitals on 
the continent, the granting of fellowships in 
educational institutions and the supply of 
foodstuffs are some of the many indications of 
the sincere desire of Argentina to continue to 
improve considerably the standard of living of 
the inhabitants of the islands, which up to that 
time had been isolated and had suffered 
shortages, which Argentina—not the United 
Kingdom—tried to make good in the best interests 
of the inhabitants of the Malvinas.
254.	One should bear in mind also that along 
with this, and from the beginning of the 
negotiations, my country repeatedly oHered to 
grant guarantees and safeguards under the 
protection of the United Nations in order to 
preserve the lifestyle of the inhabitants of the 
Malvinas, as well as their traditions and 
customs, with the idea of considering their 
interests, an idea which is contained in General 
Assembly resolution 2065 (XX).
255.	Nevertheless, despite all the efforts of 
succes¬sive Argentine delegations in the rounds 
of negotia¬tions, which were once again renewed 
at the last meeting in February 1982, it was not 
possible to get from the British delegations, 
which also included islanders, a list of the 
guarantees and safeguards which they required for 
the protection of their interests.
256.	The positive attitude demonstrated by 
Argentina in presenting to the United Kingdom in 
February of this year a new proposal for settling 
the dispute between the two countries met with 
complete silence on the part of the British 
Government. That proposal provided for a 
machinery to speed negotiations over sovereignty 
and achieve concrete results in the form of a 
system of monthly meetings, with a 
pre-established agenda, the venue of the meetings 
established in advance, presided over by 
officials at the highest level.
But, as already stated, in accordance with the 
usual practice of Britain in matters of 
negotiation with our country, we were not able to 
obtain a reply to this reasonable initiative by 
Argentina, despite the requests made by our 
Government.
257.	We come now to the episode which 
unleashed the present crisis. Argentina received 
the British ultimatum to withdraw a group of 
civilian workers who had landed on South Georgia 
to fulfill a private contract, which was known to 
the British authorities, under the threat of the 
use of force if their demand was not heeded. That 
intimidation was accompanied by the movement 
towards that area of various naval units, 
including nuclear submarines.
258.	Thus the bloodless occupation of the 
Malvinas Islands by Argentina was a justified 
reaction in the face of the British decision to 
strengthen its colonial domination over a 
territory which by law belongs to my country and 
in flagrant contradiction with the provisions of 
General Assembly resolution 31/49. I should like 
to emphasize that the recovery of the islands was 
achieved without the British suffering a single 
death or injury due in any way to the intentions 
of Argentina, a country which preferred to 
sacrifice many of its own soldiers for the sake 
of not causing any victims among the British 
occupying forces or the population.
259.	Furthermore, I should like to recall that 
imme¬diately and without any pre-condition the 
Republic of Argentina returned all British 
military personnel, along with their flags, in 
order to avoid further prob¬lems in trying to 
reach a peaceful solution.
260.	The recognition by Argentina of the 
authority of the Security Council in this dispute 
was made quite clear in many statements by my 
Government in favor of an effective and full 
implementation of Council resolution 502 (1982). 
In his statement at this session the President of 
Brazil, stressing the importance of the General 
Assembly's consideration of the question of the 
Malvinas, stated that the first step towards a 
solution must be the full implementation of 
Security Council resolution 502 (1982), adding: 
"It is time for those who so vigorously condemn 
the use of force in the solution of controversies 
to demonstrate the consistency and sincerity of 
their designs".
261.	My Government spared no effort in order 
to obtain immediately a negotiated settlement of 
the crisis, accepting at all times the good 
offices offered to us; but we wonder about the 
possibility of arriving at a legitimate agreement 
when the United Kingdom, seeking no result other 
than a military victory and the maintenance of 
the colonial situation, brought its fleet into 
the South Atlantic unlawfully, invoking Article 
51 of the Charter, and arrogated to itself the 
right to act, no matter what the consequences, by 
taking all sorts of hostile measures.
262.	The generous offer made by the Secretary- 
General on 2 May this year, to be considered by 
both Governments, did not achieve the solution 
called for by the serious crisis.
263.	The Government of Argentina from the very 
outset had full confidence in the role which the 
Organization, and especially the 
Secretary-General, could play in these grave 
circumstances, to help with the maintenance of 
international peace and security and to eliminate 
all vestiges of colonialism in the world; but the 
United Kingdom adopted an extremely rigid 
position with regard to the ideas which were 
being discussed, an attitude that was closely 
related to the increase of its military potential 
in the area.
264.	Later came Security Council resolution 
505 (1982), and a British veto on a draft 
resolution'? in the Security Council^ which, if 
adopted, would have made possible an immediate 
cease-fire, thus avoiding loss of life on both 
sides. This was the clearest proof of the lack of 
political will on the part of the United Kingdom 
to find a peaceful negotiated solution. The only 
thing which the British Govern¬ment was 
interested in was a success by its punitive 
fleet, to consolidate its imperialist presence in 
the South Atlantic and improve its damaged 
domestic political situation. The facts show that 
from the very beginning military action was the 
only solution which the Conservative Government 
of the United Kingdom seriously considered.
265.	I am revealing no secret when I say that 
the British Empire only reluctantly gave up its 
colonies. Many of the nations represented here 
have at one time in their history been colonies 
of the United Kingdom and know that their present 
situation as sovereign States is not due to any 
gracious conces¬sion on the part of that Power, 
agreeing m a gesture of generosity to grant them 
independence. On the con¬trary, every case of 
liberation was the result of a very difficult and 
cruel struggle by the oppressed peoples, or of 
the final inability of the United Kingdom to 
continue exercising its control over those people 
in the face of the irresistible force of the 
great movement of history leading to decolonization, 
generated essen¬tially by the United Nations.
266.	The United Kingdom, which today attempts 
to act as the champion of self-determination, is 
pre¬cisely the colonial Power par	which in 
many cases raised all kinds of obstacles when the 
United Nations tried to assist the just process 
which made it possible to liquidate most of its 
Empire.
267.	Thus, in the specific case of the 
Malvinas Islands, the practice of the United 
Kingdom thus far has been to pretend to fulfil 
the requirements estab¬lished in the resolutions 
of the General Assembly, requiring it to 
negotiate in the dispute over sover¬eignty, while 
in reality sabotaging any serious attempt to make 
progress on that important problem. It proceeded 
throughout with no sense of haste or urgency, 
while striving only to protect its special 
private interests, and the monopolistic 
exploitation of its colony.
268.	The United Kingdom has proclaimed that 
Argentina resorted to action in the midst of the 
negotiations about the islands. No statement 
could be more false. That process has been 
frustrated precisely by the dilatory tactics and 
delays used time and again by the British 
Government, quite apart from its complete failure 
to reply to the last proposal made by Argentina 
in February 1982.
269.	Moreover, I wish to state categorically 
that throughout the 17 years of fruitless 
negotiations imposed upon the United Kingdom by 
the will of the
General Assembly in 1965 in its resolution 2065 
(XX), the administering colonial Power of our 
Malvinas, South Georgia and South Sandwich 
Islands never gave any indication of trying in 
good faith to reach a solution to the dispute 
over sovereignty which exists between that 
country and Argentina, refusing to discuss the 
only subject that justified those negotiations 
and made them necessary: precisely the question 
of sovereignty.
270.	Among the basic principles which it sets 
forth for the fulfillment of the purposes of the 
United Nations, the Charter, in Article 2, 
paragraph 2, states that "All Members, in order 
to ensure to all of them the rights and benefits 
resulting from membership, shall fulfill in good 
faith the obligations assumed by them in 
accordance with the present Charter". But the 
attitude of the United Kingdom constitutes a 
flagrant violation of this commitment to which it 
subscribed when it signed the constitutional 
statute of the Organization, and its actions and 
omissions have shown how little importance it 
attaches to the resolutions of one of the basic 
pillars of the relations in the international 
community.
271.	Furthermore, if any doubt remained, the 
attitude of the present Government of the United 
Kingdom is full confirmation that its objective 
has always been to continue its usurpation of the 
Islands and to accept only those superficial 
changes which serve to conceal the true colonial 
nature of its domination over them.
272.	And if the existence of colonies is an 
affront to the dignity of the peoples and a 
shameful blot on the name of an international 
community which claims to be civilized, even more 
shameful is the attempt to invoke the principles 
of decolonization to prolong the life of the 
ill-omened remnants of an era that fortunately 
has come to an end. The Government of the United 
Kingdom is trying to whitewash the guilt of its 
unlawful occupation by invoking the right to 
self- determination of the inhabitants of the 
Islands. In so doing, it is attempting to justify 
their plundering by invoking the principles that 
are generally accepted in the United Nations in 
the hope that the nations represented here will 
forget all the times when these principles were 
ignored or denied by the same United Kingdom 
which now invokes them.
273.	For if the United Kingdom states that it 
is a nation which respects the right of 
self-determination, we are faced with a true 
historic paradox. How are we then to explain the 
struggle for independence and national 
sovereignty of India under Gandhi's leader¬ship, 
human symbol of anti-colonialism, peace and 
justice in our century? How can we forget the 
wars of liberation in Africa against British 
imperialism ever since the end of the Second 
World War? How can we explain the subjugation and 
domination suffered by the peoples of Asia at the 
zenith of the United Kingdom's imperial 
expansion? Could we perchance forget that he 
United Kingdom not only violated the true 
self-determination of the peoples, but it also 
made illegal use of force, violating the most 
elementary rules and principles of international 
law and ethics? Why did the United Kingdom, 
claiming to be such a staunch defender of the 
self-determination of peoples, displace by force 
the population of the island of Diego Garcia, to 
make over that territory for the establishment of 
a military base in the Indian Ocean?
Cotild it be perhaps because they were not white, 
but Macks and people of mixed Mood?
274.	Obviously, it is no mere historical 
coincidence that some of the major leaders of the 
developing world and champions in our day of the 
freedom and independence of peoples—men such as 
Nehru, Nasser, Kenyatta, Nyerere and Archbishop 
Makarios, among others—had to confront at various 
times in their political struggles the colonial 
or neo-colonial domi¬nation of British 
imperialism.
275.	These facts show that when the U „ 
Kingdom claims to be defending the right to 
determination of peoples, that is not only a way 
vt concealing the truth about the nature of its 
illegal colonial possession of the Malvinas 
Islands, South Georgia and South Sandwich, but 
also a cynical attempt to adjust its position to 
the world of today, in order to perpetuate its 
last ties of political and economic domination; 
in other words, its intent is to seem to change 
things so that they can remain the same. The 
right to self- determination is basically a 
collective right, recognized for all peoples, 
nations and States. That right assumes a 
legitimate relationship between those who are to 
benefit and the territory to be decolonized, but 
the territorial link cannot be of any type, 
because the right to self-determination can never 
be used as an instrument to split up a territory.
276.	For example, the settlements established 
by Israel in the occupied Arab and Palestinian 
terri¬tories—in contradiction of the rights of 
the countries and populations affected, and of 
the Geneva Con¬vention on the Protection of 
Civilian Persons in Time of War, of 12 August 
1949, and in flagrant violation of the 
resolutions adopted by the Security Council and 
the General Assembly—are a clear example of a 
policy infringing the right of territorial 
integrity. The international community has 
rightly condemned such policies, since the 
perpetuation of these illegal situations at the 
expense of Syria, Jordan, Lebanon and the 
Palestinian people year after year has become a 
constant source of tension and violence, 
endangering not only the Middle East but 
international peace and security.
277.	Therefore, recognition of the right to 
self- determination of a population implanted by 
force, after the forced expulsion of those who 
were legiti¬mately living in the area earlier, is 
a mockery of the efforts of the Organization to 
put an end to colonialism, and can lead only to 
the renewal of colonialism in the guise of a 
settlement freely consented to. The relation¬ship 
between those who claim freely to exercise the 
right to self-determination and the territory in 
which they live must come from a justifiable 
situation that existed before the occupation.
278.	The clear and maked truth is that the 
United Kingdom has established a colony in part 
of Argentine territory, and the definitive 
solution must be the restitution of that 
territory to its legitimate owner, in keeping 
with the right of territorial integrity, which 
clearly applies to this case, in conformity with 
resolution 1514 (XV). Otherwise, I must give 
warning that to legitimize the illicit origin of 
British pos¬session would be to establish a 
dangerous precedent for legitimizing future 
seizures of territory, based on the use of force, 
yet subject, it would be claimed, to 
legitimization by the passage of time.
279.	The recent crisis in the South Atlantic prompted the Government 
of the United Kingdom not only to seek to 
consolidate its colonial domination, this time 
quite openly, over the Malvinas Islands and their 
dependencies, but also in violation of General 
Assem¬bly resolutions, to establish an 
extra-continental military base on the islands, 
with nuclear submarines and nuclear weapons in 
the area.
280.	This provocative attitude has clearly 
introduced a focus of continuing tension into the 
South Atlantic, which is unacceptable both to the 
Republic of Argen¬tina and to Latin America. We 
must therefore put an end to that state of 
affairs. There has been a de facto end to the 
hostilities in the area, as everyone knows, and 
my Government does not intend to take the 
initiative in changing that situation. But 
following the cease-fire the United Kingdom 
carried out an armed attack on the Argentine 
scientific station "Corbeta Uruguay", established 
six years earlier in the South Sandwich Islands, 
imprisoning the staff, who were carrying out work 
of a strictly peaceful nature. That unjustifiable 
act of aggression was recently condemned by the 
Second World Conference On Cultural Policies, 
convened in Mexico by UNESCO.
281.	Furthermore, my country has many times 
brought to the attention of the Organization acts 
of harassment by British vessels and aircraft 
against Argentine fishermen, even outside the 
exclusion zone which the United Kingdom continues 
to impose around the islands for Argentine civil 
and military vessels and aircraft. Although 
technically limited to an area of 150 nautical 
miles, this illegal and arbitrary measure has in 
fact been extended by the British Government to 
waters outside the area, where Argentine fishing 
vessels are constancy subject to intimidation. 
This is a serious matter that should be of great 
concern to us, since we all recall how during the 
recent conflict a British nuclear submarine did 
not hesitate to torpedo and sink the Argentine 
Republic navy cruiser Genera/
which was sailing outside the exclusion zone 
established and defined by the United Kingdom 
Government itself—a completely illegitimate and 
brutal action which was no source of pride for 
British public opinion or any of its allies.
282.	The facts that I have just described, as 
well as the stand taken so far by the British 
Government, opposed to any genuine negotiation, 
show clearly the need for the international 
community, through a decision by the General 
Assembly, to support the Latin American 
initiative to resolve the present situation and 
the dispute over sovereignty between Argentina 
and the United Kingdom by substantive 
negotiations carried out in good faith.
283.	Latin America is today writing a page in 
its history marked by its spiritual umty and its 
heroic role, reaffirmed recently by the Panama 
Canal issue, and today by the Malvinas question.
284.	This unity will be demonstrated in the 
forth¬coming meetings of Latin American heads of 
State proposed by Uruguay, Panama and Colombia, 
in all of which my country will take part. It 
will also be demonstrated next year at a meeting, 
convened by Venezuela in Caracas, of heads of 
State and other representatives of their peoples 
to commemorate the bicentenary of the Liberator, 
Simon Bolivar, who conceived of our continent as 
a federation of nations striving, through the 
strength of their common ideals and 
determination, to bring about a world of justice 
and freedom. With this dream, to which our 
Liberator, Jose de San Martin, made his 
outstanding contribution, were associated all the 
national heroes of Latin America, with a slogan 
that we have not forgotten, and are determined 
not to forget, calling for respect by the 
international community for our demands, today 
and for ever.
285.	Latin America, united today by the 
Malvinas, and tomorrow by whatever other equally 
just cause may affect any of the countries 
comprising it, calls for a response that will 
meet its legitimate demands.
286.	Latin America shall not be a 
breeding-ground for colonial adventures. The 
countries of the hemi¬sphere fought hard to win 
their independence and therefore have a long tradition 
of rejection of colo¬nialism. Those ideals of the 
founding heroes of the Latin American homeland 
inspire the actions of the Governments of the 
region, with whose decisive assistance and 
support the Hrst decolonization ini¬tiatives 
prospered in the United Nations. It is in that 
spirit that Latin America has demonstrated its 
whole¬hearted support for the fraternal 
initiative taken by Mexico, which calls for 
consideration of the question of the Malvinas 
Islands during the current session of the General 
Assembly.
287.	I emphasize with pride and appreciation 
that the question of the Malvinas Islands is no 
longer in the Organization the private cause of 
my country but has become the cause of Latin 
America, as happened also in the case of Panama. 
In their letter to the Secretary-General, the 
Latin American nations made the following points, 
among others:
"The persistence of this colonial situation in 
America and the dispute between the Argentine 
Republic and the United Kingdom of Great Britain 
and Northern Ireland concerning sovereignty over 
the Islands, on which the General Assembly has 
expressed itself in resolutions 2065 (XX), 3160 
(XXVIII) and 31/49, have led to serious armed 
con¬flict in the South Atlantic and constitute a 
situation that affects the Latin American region 
in particular.
"The countries of America, which are peace- 
loving and anxious for a peaceful settlement of 
the conflict, consider that the negotiations 
between the Argentine Republic and the United 
Kingdom of Great Britain and Northern Ireland 
should be conducted under the auspices of the 
United Nations/' [Sep
288.	That initiative earned the gratitude of 
all the Argentine people, for which the cause of 
the Malvinas is a national goal which takes 
precedence over partisan differences and binds 
together citizens of all sectors.
289.	We extend the same gratitude to the 
non-aligned movement, which in its successive 
statements has categorically endorsed Argentina's 
claims.
290.	I wish to express similar appreciation to 
all countries which have extended to us their 
support and have recognized the legitimacy of our 
claims.
291.	The events in the South Atlantic have 
taught us some hard but useful lessons, which 
will have an impact on our future as a region and 
hence on our international relations. We have 
felt the warmth of solidarity and the bitterness 
of frustration, depending on the reaction to the 
legitimate claim of our peoples.
292.	We shall never forget those who acted as 
our friends. As to those who did not so act, we 
shall re-examine in the future their earlier 
positions, bearing in mind the circumstances of 
that time, which for many were unclear or 
distorted. But the positions they are taking now, 
will have to stand up to the closest scrutiny by 
the Argentine people and by all those who agree 
with the very clear principles which the 
inter¬national community has committed itself to 
defend. Their conduct will be judged not by 
Governments, which are temporary things, but by 
peoples, which are permanent. History, which is 
incorruptible, will be a court of last resort. 
The Argentineans and all Latin Americans are 
convinced that it will be our ally, not to be 
suborned.
293.	We firmly believe that negotiations in 
good faith between the parties provide the only 
possible path to peace. Hence we are prepared to 
heed the call of the General Assembly to begin 
negotiations to find a peaceful solution to the 
dispute over sover¬eignty which will take into 
account the relevant resolutions of the General 
Assembly and the Security Council, with the 
assistance of the Secretary-General, in whom my 
country has sincere confidence.
294.	Argentina has never expanded its 
territory through the use of force. On the 
contrary, it has traditional resorted to peaceful 
methods and negotiations to resolve its 
territorial disputes. In this spirit our country 
is committed to the peaceful settlement of its 
territorial dispute with the Republic of Chile in 
the southern part of the country, with the 
invaluable participation of His Holiness Pope 
John Paul II as mediator. The people and Government 
of Argentina wish to express here their deepest 
gratitude to His Holiness for his tireless 
mediating activities and his guidance of the 
negotiations with the Republic of Chile. Great 
importance has been attached by the Holy See to 
these activities, which resulted in the agreement 
signed on 15 September last at Vatican City. That 
agreement is an unequivocal confirmation of the 
complete confidence which the two countries have 
placed in the Supreme Pontiff and in his judgment 
as to the best way to settle the dispute. For our 
part, we reaffirm our belief that through 
mediation we will reach a final agreement 
acceptable to both parties which will put an end 
to the dispute once and for all, thus 
consolidating the traditional links between the 
two peoples.
295.	The world situation is so serious, and 
the situa¬tion as regards the Organization's 
ability to fulfill its purpose of maintaining 
peace and acting as a useful forum for 
negotiation among its Member States has become so 
difficult, that the Secretary-General felt 
compelled in writing his exemplary report to 
abandon the usual practice of reviewing the broad 
range of issues involved in the work of the 
United Nations and to concentrate on the central, 
vital problem of the chances of achieving the 
aims which 37 years ago prompt J the creation of 
the United Nations, after the six years of agony 
and destruction of the Second World War.
296.	In the year since the last regular 
session of the General Assembly the deteriorating 
trend of inter¬national relations has been 
confirmed. The tensions stemming from the 
traditional confrontation between the 
super-Powers have been aggravated by fighting 
resulting from long-standing conflicts which 
remain unresolved as a result of the lack of 
political will or an intransigent refusal to 
confront the problems intelligently and in a 
forward-looking way.
297.	Thus the lack of trust between 
antagonistic blocs or States at the international 
level provides the political opportunity for 
serious regional crises, and the military pacts 
among the great Powers encourage their allies, 
whether or not they are in the right, in 
exaggerated confrontations or punitive operations 
reminiscent of the nineteenth century, although 
they use the ultra-sophisticated arsenals of the 
late twentieth century.
298.	Furthermore, the developed nations, are 
en¬trenching themselves m positions of privilege 
and when they agree to a dialogue with other 
States which are not members of their club they 
do so only on their own terms. Fear of change 
makes them more inflexible and the climate of 
international tension, instead of making them 
outward-looking as regards the rest of the world, 
makes them turn inward, which is a futile flight 
from the collective responsibilities they should 
shoulder. Those nations close their ranks to 
defend the advantages they gained in the past, 
although the injustice of these is obvious. This 
is all clear evidence of a process of 
international political involution which augurs 
ill for the future.
299.	We cannot but affirm emphatically here 
that if there remains any chance of justice and 
right prevail¬ing, it can only be within the 
framework of the Organi¬zation, which has the 
necessary ways and means to assist nations in 
conflict, provided those nations are really ready 
for dialogue and negotiations to settle their 
disputes. Hence, the international community must 
turn towards the United Nations in search of a 
reply and for attitudes which encourage the 
preser¬vation of world peace.
300.	We all know that one traditional way is 
through disarmament but, unfortunately, the 
present session is taking place in the shadow of 
the failure of a few months ago of the second 
special session of the General Assembly devoted 
to disarmament. The international community had 
great hopes in that session, which it expected 
would consolidate and develop the achieve¬ments 
made in the four years since the first such 
special session.
301.	But the time is coming when all the 
countries, and in the first place the great 
Powers, will be unable to ignore the fundamental dilemma 
any longer: they must either make sincere and 
serious efforts to bring under control the 
massive increase in weapons, in particular 
nuclear weapons, or we shall be embarking upon an 
uncontrollable escalation of which we shall be 
the prisoners and probably the victims.
302.	The recent events in Lebanon constitute a 
further tragic manifestation of the permanent 
threat stemming from the perpetuation of unjust 
and serious situations not resolved by the 
international system, which has once again failed 
in Its primary task, established under the 
Charter—^namely, that of maintaining 
international peace and security. Too many years 
have passed during which the people of Lebanon 
have had to suffer as a result of successive 
violations of their territorial integrity, 
independence and sovereignty. This unjust 
situation has been com¬pounded in recent weeks by 
the barbarous acts perpetrated in the refugee 
camps of Sabra and Shatila. This provoked the 
unanimous condemnation of the international 
community, in which my Government joined first 
with a communique issued in Buenos Aires and then 
by our vote at the seventh emergency special 
session, on Palestine. There can be no doubt of 
the responsibility of the Israeli Government 
which invaded the city of Beirut in violation of 
the agreement reached and on the pretext of 
preventing chaos.
303.	The Government and people of Argentina 
are convinced that ajust and lasting solution of 
the question of the Middle East can be achieved, 
as my country has argued repeatedly in recent 
years, only if there is recognition of and 
respect for the inalienable right of the 
Palestinian people to self-determination and 
national independence and to establish their own 
sover-eign Statu; acceptance of the right of 
Israel and all countries of the region to live in 
peace within inter¬nationally recognized borders; 
Israel's withdrawal from all the Arab territories 
occupied since 1967 and, in addition, recognition 
of a special regime for the Holy City of 
Jerusalem, in accordance with the relevant 
resolutions of the Security Council and the 
General Assembly.
304.	Many other situations are subjects of 
grave con¬cern to us. The persistence of the 
hateful apartheid regime in South Africa and the 
unjustifiable delay in the inexorable process of 
independence for Nami¬bia, the decolonization of 
which must not be further postponed, are just two 
of these. South Africa cannot continue to resort 
to new and arbitrary excuses to preserve a 
shameful and unjust status quo the pur¬pose which 
is to deny the Namibian people the true exercise 
of their right to self-determination and national 
independence in accordance with Security Council 
resolution 435 (1978) and with full respect for 
its territorial integrity. The international 
community must use its best efforts to put an end 
to this colonial situation, which is marked by 
economic exploitation and racial discrimination. 
The people of Namibia must be assisted in their 
just struggle to put an end to South African 
domination, which flies in the face of the most 
elementary principles of justice and equity 
accepted by the overwhelming majority of the 
States Members of the United Nations.
305.	Another grave situation which for reasons 
of regional brotherhood concerns us profoundly is 
the instability and violence prevailing in 
Central America, which prompted the promising 
initiative of an offer of good offices by the 
Presidents of Mexico and Vene¬zuela, with a view 
to reducing tension and ensuring peace. Of 
course, my Government has already expressed its 
full support for those efforts.
306.	I know that it is not original to refer 
to the crisis in international economic relations 
or to emphasize that the high cost is being borne 
by the developing countries. However, despite the 
attempts made by those countries to ensure the 
establishment of more just economic and political 
relations which ensure a proper place and 
equitable participation in the international 
sphere, some developed countries are working to 
prevent these through economic policies that 
undermine multilateral co-operation in general 
and co-operation for development in particular.
307.	There has been a resurgence of 
protectionism in the major decision-making 
centers, accentuating further the economic and 
social difficulties on the periphery.' Selective 
and discriminatory policies have been 
established, based on concepts of so-called 
graduation, which establish arbitrary and harmful 
differences for developing countries. By 
increasing emphasis on bilateralism in 
international economic relations there has been 
an erosion of the multilateral framework of 
international co-operation.
308.	As if all this did not constitute a 
sufficiently discouraging picture, we now see a 
tendency for certain developed countries to use 
economic means for political ends, by trying to 
bring pressure to bear on developing countries to 
subordinate the exercise of their sovereign 
rights.
309.	The non-aligned movement has emphatically 
condemned such behavior and the Charter of 
Eco¬nomic Rights and Duties of States adopted by 
the general Assembly in 1974, is also emphatic on 
this point.
310.	Within the Latin American framework, at 
the regional level, it was understood from the 
outset, as confirmed by decisions 112 and 113 of 
the eighth meeting of the Permanent Council of 
the Latin Amer¬ican Economic System, that Latin 
America must reduce its vulnerability to the 
concerted pressures of the developed world.
311.	Nevertheless, in the midst of this 
disturbing picture there are on the horizon some 
positive facts, such as those originating in the 
Group of 77 and the recent statements made in the 
Economic and Social Council by some 
industrialized countries, which lead us to hope 
that global negotiations can begin shortly in an 
attempt to revitalize the North-South dialogue.
312.	As regards co-operation among developing 
countries, the recent meeting in Manila showed 
the realities and potential of this broad range 
of co-oper¬ation and solidarity.
313.	I cannot conclude my statement without 
saying that my country accepts the existence of 
this real and regrettable world political 
panorama because it is a matter of plain fact. 
However, we also believe in the absolute need to 
overcome this grave situation, because we are 
sure that the instinct of self-preser¬vation will 
compel all the peoples in the world to unite 
their efforts to change this picture of real and 
potential conflicts. But we also firmly believe 
that that primary objective cannot be attained 
through vague declarations and pious words, but 
only through specific action and a healthy 
political determination, which, by establishing 
good faith in international relations and 
encouraging progress and wealth, will make 
possible the emergence of new protagonists on the 
world scene. There must be new presences capable 
of restor¬ing a balance threatened today by the 
magnificent development of some nations at the 
expense of the stagnation or the slow development 
of others.
314.	I should like to conclude my statement by 
referring once again to the Malvinas question, 
which is so vitally important to my country. The 
world knows Argentina's devotion to peace and 
that we have lived through more than a century 
without any periods of war. If a peaceful people 
felt it necessary to take up arms to defend its 
cause, in an unequal battle, it was solely as the 
result of the justice of that cause. Our forces 
consisted entirely of Argentineans who were 
fulfilling their patriotic duty. In our struggle 
we did not turn to foreigners boastful of their 
bloodthirsty ferocity closely tied to the 
degrading exchange of money.
315.	Our martyrs, sacrificed in the desolate 
lands and frigid waters of the South Atlantic, 
will be constant witnesses to Argentina's 
unwavering sovereignty over the Malvinas, a cause 
whose defense brooks neither concessions nor 
hesitation. The hours of sacrifice of our 
combatants, as well as the blood and the lives 
laid down by so many of them, were not in vain. 
The cry that went up then and that will lead us 
steadfast to our goal will not fade from the 
conscience of mankind.
